Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  May 25, 2007                                                        Clifford W. Taylor,
                                                                               Chief Justice

  132343-5 	                                                         Michael F. Cavanagh
  132347-9                                                           Elizabeth A. Weaver
                                                                            Marilyn Kelly
                                                                       Maura D. Corrigan
  BETTEN AUTO CENTER, INC.,                                          Robert P. Young, Jr.
           Plaintiff-Appellee,                                       Stephen J. Markman,
                                                                                    Justices
  v      	                                    SC: 132343
                                              COA: 265976
                                              Ct of Claims: 04-000095-MT
  DEPARTMENT OF TREASURY,

             Defendant-Appellant. 

  ________________________________________
  BETTEN MOTOR SALES, INC., d/b/a TOYOTA 

  OF GRAND RAPIDS, 

             Plaintiff-Appellee, 

  v      	                                    SC: 132344
                                              COA: 265977
                                              Ct of Claims: 04-000096-MT
  DEPARTMENT OF TREASURY, 

              Defendant-Appellant. 

  _________________________________________
  BETTEN-FRIENDLY MOTORS COMPANY, 

  d/b/a/ FAMILY AUTO CENTER, 

              Plaintiff-Appellee, 

  v      	                                    SC: 132345
                                              COA: 265978
                                              Ct of Claims: 04-000097-MT
  DEPARTMENT OF TREASURY, 

             Defendant-Appellant. 

  _________________________________________
  BETTEN AUTO CENTER, INC.,

             Plaintiff-Appellant, 

  v      	                                    SC: 132347
                                              COA: 265976
                                              Ct of Claims: 04-000095-MT
  DEPARTMENT OF TREASURY,

             Defendant-Appellee. 

  ________________________________________
                                                                                                              2


BETTEN MOTOR SALES, INC., d/b/a TOYOTA
OF GRAND RAPIDS,
         Plaintiff-Appellant,
v                                                                SC: 132348
                                                                 COA: 265977
                                                                 Ct of Claims: 04-000096-MT
DEPARTMENT OF TREASURY,
            Defendant-Appellee.
_________________________________________
BETTEN-FRIENDLY MOTORS COMPANY,
d/b/a/ FAMILY AUTO CENTER,
            Plaintiff-Appellant,
v                                                                SC: 132349
                                                                 COA: 265978
                                                                 Ct of Claims: 04-000097-MT
DEPARTMENT OF TREASURY,
           Defendant-Appellee.
_________________________________________/

        On May 10, 2007, the Court heard oral argument on the applications for leave to
appeal the August 1, 2006 judgment of the Court of Appeals. On order of the Court, the
applications are again considered. MCR 7.302(G)(1). In lieu of granting leave to appeal,
we AFFIRM only that portion of the Court of Appeals judgment holding that the vehicles
in question are exempt from the imposition of a use tax under the resale exemption
contained in MCL 205.94(1)(c). The MCL 205.94(1)(c) “purchased for resale”
exemption precludes use tax under MCL 205.93(1). We VACATE the balance of the
judgment of the Court of Appeals and adopt the trial court’s August 2, 2005 opinion and
order holding that MCL 205.94(1)(c) applies and that no use tax is due. The “exemption
for demonstration purposes” exemption of MCL 205.94(1)(c) and the “purchased for
resale” exemption of MCL 205.94(1)(c) are independent of one another; both provide
exemptions from use tax upon satisfaction of applicable statutory criteria. The Court of
Appeals also erred in applying the Black’s Law Dictionary definition of “consumer,”
rather than the statutory definition of “consumer” set forth in MCL 205.92(g). “We need
not, indeed we must not, search afield for meanings where the act supplies its own.”
W. S. Butterfield Theatres, Inc v Department of Revenue, 353 Mich 345, 350 (1958).
        CAVANAGH, J., concurs in the result.
        KELLY, J., would grant leave to appeal.



                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        May 25, 2007                        _________________________________________
       s0522                                                                Clerk